Dismiss and Opinion Filed August 23, 2022




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00137-CV

        SCOTT MAGIDS AND ALEXIS MAGIDS, Appellants
                             V.
    HENRY'S PLANO PRIVATE CLUB, RESTAURANTS UNLIMITED
    TEXAS, INC., AND RESTAURANTS UNLIMITED, INC, Appellees

               On Appeal from the 296th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 296-04410-2019

                        MEMORANDUM OPINION
                   Before Justices Schenck, Molberg, and Smith
                           Opinion by Justice Molberg
      By joint motion the parties request we dismiss this appeal with prejudice. We

grant the motion and dismiss the appeal with prejudice. See TEX. R. APP. P. 42.1(a).




210137f.p05                               /Ken Molberg/
                                          KEN MOLBERG
                                          JUSTICE
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

SCOTT MAGIDS AND ALEXIS                      On Appeal from the 296th Judicial
MAGIDS, Appellant                            District Court, Collin County, Texas
                                             Trial Court Cause No. 296-04410-
No. 05-21-00137-CV          V.               2019.
                                             Opinion delivered by Justice
HENRY'S PLANO PRIVATE                        Molberg. Justices Schenck and Smith
CLUB, RESTAURANTS                            participating.
UNLIMITED TEXAS, INC., AND
RESTAURANTS UNLIMITED,
INC, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED WITH PREJUDICE.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 23rd day of August 2022.




                                       –2–